Citation Nr: 1740067	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right kidney removal and associated residuals.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1955 to April 1958.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right kidney removal and associated residuals are not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for right kidney removal and associated residuals have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Compensation under 38 U.S.C.A. § 1151  

Under the applicable criteria, compensation under 38 U.S.C.A. § 1151 shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him or her under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2014).  

The present case, however, essentially concerns a claim of a failure to treat or diagnose a disability.  The United States Court of Appeals for Veterans Claims (Court) has recognized the "difficulty in assessing the element of causation in cases involving an omission, such as a failure to diagnosis, versus those based on a commission, or an affirmative act, that leads to clearly identifiable injuries."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation - the failure to diagnose - resulted in additional disability or death."  Id. at 364-65.  

In other words, in order to prove a claim under 38 U.S.C.A. § 1151 for failure to diagnose or treat a condition, the evidence must show: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.  Roberson v. Shinseki, 607 F.3d 809, 817 (2010); VAOPGCPREC 05-01 (Feb. 5, 2001); see also 38 C.F.R. § 19.5 (2016).  

The Veteran asserts generally that VA failed to timely and properly treat his chronic bladder and kidney conditions, which ultimately resulted in additional disability due to removal of his right kidney with associated residuals.  Specifically, he has reported that following a November 2010 cystoscopy at John Cochran VA Medical Center (VAMC), he was told to follow-up in six months.  In the interim, he sought treatment at the Marion VAMC and was referred to a private physician for treatment and eventual surgery to remove his right kidney.  The Veteran asserts that it was negligent for VA to wait six months for follow-up and that if proper testing and treatment had been conducted in a timely manner, his right kidney could have been saved.  

A review of VA treatment records reflects that the Veteran was diagnosed with bladder cancer in 2003, after which he had multiple recurrent tumors and ongoing regular follow-up cystoscopy procedures.  Although the reported November 2010 cystoscopy does not appear to be of record, subsequent VA treatment records from March 2011 clearly document that the November 2010 cystoscopy revealed no recurrent tumors, while a February 2011 CT scan revealed cystic lesions of the left kidney without enhancing masses, but nothing regarding the right kidney.  In March 2011, the Veteran requested to move his care to the Marion VAMC, at which time he received a surveillance cystoscopy which revealed a right distal ureteral tumor.  Thereafter, the Veteran was referred to a private practitioner.  

Private treatment records from April 2011 document the Veteran's new patient visit with a private physician following the diagnosis of his right ureteral tumor.  After discussion of the various risks and benefits of the treatment alternatives for his transitional cell carcinoma of the renal pelvis, the Veteran agreed to proceed with a right laparoscopic radical nephroureterectomy, which was completed in May 2011.  Upon follow-up in June 2011, a cystoscopy was negative, and the Veteran thereafter underwent Bacillus Calmette-Guerin (BCG) induction therapy.  Again in October 2011, a cystoscopy was unremarkable.  

The Veteran was afforded a VA examination in conjunction with his claim in April 2014.  Following a review of the claims file and the Veteran's reported medical history, the examiner opined that the Veteran's loss of his right kidney and associated residuals were less likely as not caused by or due to lack of examination by Marion VAMC.  The examiner noted that prior to the right nephrectomy, there was evidence of very mild renal failure, and after the right kidney removal, there was heavy pressure on the left kidney, after which the Veteran started having renal failure.  In June 2015, the same VA examiner clarified that his April 2014 opinion applied to John Cochran VAMC in St. Louis, which is a branch of the greater Marion VAMC.  The Board affords great probative weight to the April 2014 VA examiner's opinion, which was rendered following a thorough review of the Veteran's claims file and the Veteran's reported medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Notably, the VA examiner concluded that there the Veteran's loss of his right kidney and associated residuals were less likely as not caused by or due to lack of examination by VA.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, see Layno v. Brown, 6 Vet. App. 465, 469 (1994); however, to the extent that the Veteran attributes the eventual removal of his right kidney and associated residuals to negligence on the part of VA for failure to provide timely treatment and testing, the Board finds that such a determination involves complex medical findings well beyond the Veteran's lay competence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, the conclusory lay statements in this regard are of little probative value.  

Moreover, the Board finds it probative that there is no objective evidence of VA's failure to provide related treatment following the November 2010 cystoscopy, as the results revealed no recurrent tumors that required intervention.  Rather, when a subsequent March 2011 cystoscopy revealed a right distal ureteral tumor, the Veteran was immediately referred to a private practitioner, where he received related treatment including the removal of his right kidney.  In other words, there is no probative evidence that VA failed to diagnose and/or treat the Veteran's right distal ureteral tumor which ultimately resulted in the removal of his right kidney, or that a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment prior to its discovery upon March 2011 cystoscopy.  See Roberson, 607 F.3d at 817; VAOPGCPREC 05-01.  

In conclusion, the Board has carefully considered the evidence of record; however, as the preponderance of evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for right kidney removal and associated residuals is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


